Citation Nr: 1757377	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for service-connected ulcerative colitis (UC). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1998 to August 1998 and from June 1999 to November 2004.

This matter arises from a September 2016 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Board notes that the Veteran submitted additional evidence after the issuance of the most recent statement of the case (SOC) for the issues on appeal.  However, the Veteran's substantive appeal was received after February 2, 2013.  As such, the evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence, which is not the case here.  38 U.S.C. § 7105(e).  Furthermore, the Veteran indicated that he attaches the evidence for the Board's review in connection with his appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The record reflects that since March 28, 2016, but for his medication, the Veteran's ulcerative colitis would be manifested by pronounced symptoms of marked malnutrition and anemia, or serious complications, such as liver abscess.

2.  As a 100 percent schedular disability rating is assigned for service-connected UC from the earliest possible point in the appeal period, and as the Veteran has reported he was gainfully employed until left his last job in March 2016, there remain no questions of law or fact to be decided regarding TDIU.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for service-connected ulcerative colitis have been met from March 28, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2017).

2.  The assignment of a 100 percent schedular evaluation for UC in this case renders the TDIU appeal moot. 38 C.F.R. § 4.16(a) (2011)..  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.16, 3.340 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

The Veteran's UC is rated as 60 percent disabling, pursuant to 38 C.F.R. §4.114, Diagnostic Code 7323, which provides a 10 percent rating for moderate symptoms with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe symptoms with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent is warranted for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess.  38 C.F.R. § 4.114. 

Words such as "moderate," "severe," and "pronounced" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Turning to the evidence, VA medical records reflect that the Veteran sought treatment on March 28, 2016, for increased symptoms of abdominal pain and diarrhea.  He sought emergent treatment in April 2016 at a VA facility and he reported 2 weeks of abdominal pain, denied diarrhea, but had two episodes of vomiting a day earlier.  The Veteran stated that he normally managed by using pain medications and steroids for flares.  His complete blood count (CBC) and abdominal x-rays were normal.  The GI was contacted, but thought the pain did not seem to be related to the Veteran's UC flares.  In May 2016, the Veteran was followed-up by the GI, who noted that he was doing better on Prednisone taper, 1 to 2 bowel movements a day, without blood.  

In May 2016, the Veteran underwent a VA examination, where he reported flares related to his diagnosed UC, which resulted in crampy abdominal pain, and 5 to 6 loose bowel movements with blood that occurred 3 times yearly.  He further indicated that he continued to experience UC flares accompanied by crampy abdominal pain for the previous four weeks with blood in stools that was not resolved despite taking his prescribed medication.  He additionally complained of fatigue and having six to seven bowel movements a day. 

The examiner noted that continuous medication was required to control the Veteran's UC condition and diarrhea with blood.  It was further noted that the Veteran's reports during the examination were contradicted by his own reports four days earlier at the GI appointment mentioned above.  The examiner noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress and episodes of exacerbations once a year (based on the medical records, although the Veteran reported 3 UC flare episodes a year).  The examiner further noted that there was no evidence of malnutrition, serious complications, or other general health effects attributable to his UC.  Upon examination the Veteran "winced immediately" when sitting on the examination table and stated that the abdomen was tender everywhere.  The examiner noted "normoactive bowel sounds throughout, no distention."  CBC results were normal with no evidence of anemia, and x-rays revealed unremarkable bowel gas pattern without bowel distension, no pneumoperitoneum, no pathologic calcifications, and no acute osseous abnormalities of the regional bony structure. 

In April 2017, the Veteran underwent an additional VA examination for his UC disability.  He reported UC flares two to three times a year, cramps of the lower abdomen five to six times with loose bowels and blood, and feeling weak.  The examiner noted that in March 2016 the Veteran stopped taking his medications and as a result had bloody diarrhea five to six times a day with abdominal cramps, and in December 2016, he ran out of his medications, which resulted in higher levels of white blood cells, and lower levels of hemoglobin, hematocrit, and platelets.  However, he was prescribed 6-mercaptopurine, Humira injection, tapering dose of prednisone, and Balsalazide for one month, and he "was symptoms free."

The examiner noted that continuous medication was required to control the Veteran's UC condition.  It was further noted that his condition resulted in frequent episodes of bowel disturbance with abdominal distress, and episodes of exacerbations three times a year with severe abdomen pain and five to six times of bloody diarrhea.  Nevertheless, the examiner noted that the evidence did not show malnutrition, serious complications, or other general health effects attributable to the Veteran's UC.  CBC lab results at the time of the examination were normal and did not show signs of anemia.  The examiner lastly noted that the Veteran's UC had functional impact on his ability to work. 

In July 2017, the Veteran reported to the emergency room at the VA hospital after a flare related to his UC.  No new diagnoses were made and although the CBC results showed some low levels, no diagnosis of anemia was rendered.  

In September 2017, the Veteran's treating physician at the San Diego VAMC sent a letter indicating that the Veteran was seen due to a flare related to his UC, and was unable to work due to his condition. 

Upon review of the evidence, the Board finds that throughout the appeal period, but for the Veteran's medication regimen, his service-connected UC would rise to the level of pronounced UC resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  While both VA examination reports noted that there was no evidence of malnutrition or serious complications such as liver abscess, they were both also clear that continuous medication, specifically Prednisone, balsalazide, Humira, 6 mercaptopurine and Percocet, as needed, were required for control of the Veteran's intestinal condition at the 60 percent level.  Significantly, the record shows several periods during the appeal when the Veteran stopped taking or ran out of his medications.  At these times, the medical evidence shows that the Veteran had increased blood in the stool and excoriating abdominal pain, and his bloodwork (CBC) results revealed a higher white blood cell count and lower hemoglobin and hematocrit levels than his other bloodwork.   

In granting the maximum, 100 percent, schedular rating, the Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria listed under Diagnostic Codes 7323 fail to contemplate the effects of medication on the Veteran's ulcerative colitis, such that the Board has considered the Veteran's symptoms without medication in granting the higher 100 percent rating. 

TDIU - Applicable Laws, Regulations, and Analysis 

The Veteran claims he is entitled to a TDIU because his UC symptoms prevent him from securing and following gainful occupation.  See e.g., September 2016 NOD. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

Here, as the Veteran is now in receipt of a total schedular rating from the earliest possible period on appeal, the issue of TDIU is moot.  The Board notes that in his VA Form 21-8940, the Veteran reported that he was last gainfully employed on October 12, 2015, which would be earlier than the effective date assigned herein for the total schedular rating in March 2016.  However, a February 2017 VA social work note reflected that he "has been unable to secure employment since losing his last job in March 2016."  Further, the record suggests that the Veteran is still seeking employment opportunities.  The February 2017 record noted that "he is working with Career Services" in downtown San Diego and they also discussed services available to him through the HUD VASH employment services as well as HVRP.  After meeting with a HUD/VASH case manager in April 2017, objectives included increasing the Veteran's level of employability; participating in the Achievement Academy, and meeting with a VBA vocational rehabilitation specialist. 


ORDER

Entitlement to a 100 percent schedular rating for service-connected ulcerative colitis is granted, subject to the laws and regulations governing the payment of monetary benefits, from March 28, 2016.

The issue of entitlement to a TDIU has been rendered moot and is denied.  



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


